DETAILED ACTION
The instant application having Application No. 16/912623 has a total of 30 claims pending in the application.  There are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 10/28/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 12-15, 18-22 and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei (WO 2020/097813 A1, see attached machine translation).


performing a search procedure using a first receive beam and detecting, based at least in part on performing the search procedure, a synchronization signal block corresponding to a transmit beam in a first synchronization signal burst set transmitted by a base station (“The wireless network device periodically transmits a burst set of synchronization signals, for example, referring to FIG. 3, a synchronization signal burst set may include two different SSBs, denoted as SSB 1 and SSB 2, respectively, and transmitted within a window range of 5 milliseconds (ms). Specifically, the SSB 1 and the SSB 2 May be transmitted once by the transmitting beam 1 and the transmitting beam 2 at one time through the transmitting beam 1 and the transmitting beam 2” – See [0171]; “​In order to evaluate the communication quality of the cell, a terminal in an idle state or a deactivated state may receive and measure the SSB. It is assumed that the currently configurable receiving beam is a receiving beam A, a receiving beam B and a receiving beam C, and can be used for receiving the SSB 1 and the SSB 2 from the cell” – See [0172]; “a receiving beam A can be configured to sequentially receive the SSB 1 and the SSB 2 in a first synchronization signal burst set” – See [0173]; The UE receives/measures (detects) a SSB 1 corresponding to transmit beam 1 using receiving beam A (first receive beam) in a first SSB burst set); and
performing a measurement procedure on a second synchronization signal burst set using a second receive beam to measure the transmit beam, wherein the second synchronization signal burst set is transmitted subsequently to the first synchronization signal burst set (“the configurable receiving beam B sequentially receives the SSB 1 and the SSB 2 in a second synchronization signal burst set transmission period measured by the wheel​The configurable receiving beam C sequentially receives the SSB 1 and the SSB 2 in the third synchronization signal burst set transmission period measured by the wheel to respectively measure the SSB 1 and the SSB 2 received by the receiving beam A, the receiving beam B and the receiving beam C, thereby obtaining a measurement result corresponding to the different receiving beams and different beam pair links” – See [0173]; The UE performs measurement on SSB 1 corresponding to transmit beam 1 using receiving beam B (second receive beam) in a second SSB burst set subsequent to the first SSB burst set).

Regarding Claim 4, Wei teaches the method of Claim 1.  Wei further teaches entering a measurement value for the second receive beam in a measurement database based at least in part on performing the measurement procedure (“Table 1 shows a set of measurement result examples, wherein i represents an i-th wheel measurement, and for an ith round of measurement, a beam pair link 1a is formed by a transmitting beam 1 and a receiving beam a, and a corresponding measurement result is recorded as a corresponding measurement result RSRPi1a, the transmitting beam 2 and the receiving beam A form a beam pair link 2a, and the corresponding measurement result is recorded as RSRPi2a” – See [0174]; See also Table 1; The value RSRPi1b is the measurement value for the second receive beam from the measurement procedure and is recorded in the measurement result table).

Regarding Claim 5, Wei teaches the method of Claim 4.  Wei further teaches that the measurement value comprises a reference signal received power (RSRP) associated with the second receive beam and the transmit beam (“Table 1 shows a set of measurement result examples, wherein i represents an i-th wheel measurement, and for an ith round of measurement, a beam pair link 1a is formed by a transmitting beam 1 and a receiving beam a, and a corresponding measurement result is recorded as a corresponding measurement result RSRPi1a, the transmitting beam 2 and the receiving beam A form a beam pair link 2a, and the corresponding measurement result is recorded as RSRPi2a” – See [0174]; See also Table 1; The measurement result is a RSRP for each of the pairs of receive beams i1b is the RSRP for the second receive beam and first transmit beam).

Regarding Claim 6, Wei teaches the method of Claim 1.  Wei further teaches performing a plurality of measurement procedures for each configured receive beam as part of a beam sweep based at least in part on detecting the synchronization signal block (“the configurable receiving beam B sequentially receives the SSB 1 and the SSB 2 in a second synchronization signal burst set transmission period measured by the wheel​The configurable receiving beam C sequentially receives the SSB 1 and the SSB 2 in the third synchronization signal burst set transmission period measured by the wheel to respectively measure the SSB 1 and the SSB 2 received by the receiving beam A, the receiving beam B and the receiving beam C, thereby obtaining a measurement result corresponding to the different receiving beams and different beam pair links” – See [0173]; The UE sweeps through a plurality of receive beams (e.g., A, B and C) when performing a plurality of measurement procedures on a plurality of respective SSB burst sets).

Regarding Claim 7, Wei teaches the method of Claim 1.  Wei further teaches performing a plurality of measurement procedures on a plurality of synchronization signal burst sets using a plurality of receive beams to measure the transmit beam, wherein the plurality of receive beams comprises the second receive beam, the plurality of synchronization signal burst sets comprises the second synchronization signal burst set, and the plurality of synchronization signal burst sets is transmitted subsequent to the first synchronization signal burst set (“the configurable receiving beam B sequentially receives the SSB 1 and the SSB 2 in a second synchronization signal burst set transmission period measured by the wheel​The configurable receiving beam C sequentially receives the SSB 1 and the SSB 2 in the third synchronization signal burst set transmission period measured by the wheel to respectively measure the SSB 1 and the SSB 2 received by the receiving beam A, the receiving beam B and the receiving beam C, thereby obtaining a measurement result corresponding to the different receiving beams and different beam pair links” – See [0173]; The UE performs a plurality of measurements on a plurality of SSB burst sets (e.g., first, second and third SSB burst sets) using a plurality of receive beams (e.g., receive beams A, B and C), wherein beam B is the second receive beam, and the second and third SSB burst sets are transmitted subsequent to the first SSB burst set).

Regarding Claim 8, Wei teaches the method of Claim 7.  Wei further teaches triggering a beam refinement procedure based at least in part on the plurality of measurement procedures (“In order to reduce the power consumption of the terminal, the receiving beam set can be updated under certain conditions. The updated set of receive beams does not include one or more receive beams that are smaller than the lower threshold by measurements corresponding to successive multiple measurements, that is, the updated set of receive beams only includes a receive beam other than the receive beam in the set of original receive beams, and the updated set of receive beams may be used to determine the communication quality of the cell according to a measurement of each receive beam.. By adopting the scheme, the number of times of measurement or the duration of each wheel measurement can be reduced, so that the power consumption of the terminal is reduced” – See [0175]; Based on the measurements, a beam refinement procedure is performed to update the set of receive beams and remove low quality receive beams from the set).

Regarding Claim 12, Wei teaches the method of Claim 1.  Wei further teaches that the search procedure is performed during a first search occasion, and the measurement procedure is performed prior to a second search occasion subsequent to the first search occasion (“Table 1 shows a set of measurement result examples, wherein i represents an i-th wheel measurement, and for an ith round of measurement” – See [0174]; See also Table 1; The search is performed during the first SSB burst (first search occasion) of a first measurement round (i=1), which is prior to the search performed during the first SSB burst (first search occasion) of a second measurement round (i=2)).

Regarding Claim 13, Wei teaches the method of Claim 1.  Wei further teaches detecting the transmit beam of the base station based at least in part on performing the search procedure; and triggering the measurement procedure based at least in part on the detecting (“Specifically, in a round measurement process, a receiving beam A can be configured to sequentially receive the SSB 1 and the SSB 2 in a first synchronization signal burst set transmission period measured by the wheel; and the configurable receiving beam B sequentially receives the SSB 1 and the SSB 2 in a second synchronization signal burst set transmission period measured by the wheelThe configurable receiving beam C sequentially receives the SSB 1 and the SSB 2 in the third synchronization signal burst set transmission period measured by the wheel to respectively measure the SSB 1 and the SSB 2 received by the receiving beam A, the receiving beam B and the receiving beam C, thereby obtaining a measurement result corresponding to the different receiving beams and different beam pair links, and determining the communication quality of the cell according to the measurement result” – See [0173]; After detecting/measuring SSB 1 of the first transmit beam with receiving beam A (search procedure), the UE triggers a measurement of SSB 1 of the first transmit beam with receiving beam B (measurement procedure)).

Regarding Claim 14, Wei teaches the method of Claim 1.  Wei further teaches determining there is no entry associated with the transmit beam for the second receive beam in a measurement database, wherein the measurement procedure is performed based at least in part on the determining (“the measurement result corresponding to the second wheel measurement and the third round measurement is lower than a preset lower threshold, and the receive beam is also a receive beam B.Therefore, the receiving beam set is updated, and the updated receiving beam set Phi'only comprises a receiving beam A and a receiving beam C, and denoted as Phi'= {A, C}, and the receiving beam set Phi'can be used for measuring the signal quality of the cell” – See [0178]; See also Table 1; When the measurement for receiving beam B (second receive beam) is below a threshold, the entry for receiving beam B is removed from the measurement set (no entry associated with the transmit beam for the second receive beam in a measurement database).  When it is determined that no entry for receive beam B is present, the measurement procedure is performed such that no measurements are made for receiving beam B).

Claims 15, 29 and 30 are rejected based on reasoning similar to Claim 1.
Claim 18 is rejected based on reasoning similar to Claim 4.
Claim 19 is rejected based on reasoning similar to Claim 5.
Claim 20 is rejected based on reasoning similar to Claim 6.
Claim 21 is rejected based on reasoning similar to Claim 7.
Claim 22 is rejected based on reasoning similar to Claim 8.
Claim 26 is rejected based on reasoning similar to Claim 12.
Claim 27 is rejected based on reasoning similar to Claim 13.
Claim 28 is rejected based on reasoning similar to Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (WO 2020/097813 A1) in view of Yerramalli et al. (US 2019/0037427).

Regarding Claim 2, Wei teaches the method of Claim 1.  Wei further teaches that performing the search procedure comprises: receiving the synchronization signal block using the first receive beam, wherein detecting the synchronization signal block is based at least in part on the receiving (“The wireless network device periodically transmits a burst set of synchronization signals, for example, referring to FIG. 3, a synchronization signal burst set may include two different SSBs, denoted as SSB 1 and SSB 2, respectively, and transmitted within a window range of 5 milliseconds (ms). Specifically, the SSB 1 and the SSB 2 May be transmitted once by the transmitting beam 1 and the transmitting beam 2 at one time through the transmitting beam 1 and the transmitting beam 2” – See [0171]; “​In order to evaluate the communication quality of the cell, a terminal in an idle state or a deactivated state may receive and measure the SSB. It is assumed that the currently configurable receiving beam is a receiving beam A, a receiving beam B and a receiving beam C, and can be used for receiving the SSB 1 and the SSB 2 from the cell” – See [0172]; “a receiving beam A can be configured to sequentially receive the SSB 1 and the SSB 2 in a first synchronization signal burst set” – See [0173]; The UE receives a SSB 1 corresponding to transmit beam 1 using receiving beam A (first receive beam) in order to perform the detection).
Wei further teaches that the synchronization signal block includes reference signals in a primary synchronization signal (PSS), a physical broadcast channel (PBCH), and a secondary synchronization signal (SSS) (“As shown in figure 2, in an NR communication system, a primary synchronization signal, a secondary synchronization signal, and a physical broadcast channel jointly form an SSB” – See [0101]).

However, Yerramalli teaches measuring the primary synchronization signal (PSS), physical broadcast channel (PBCH), and secondary synchronization signal (SSS) (“However, in some cases, the number of subframes used for PBCH may not be sufficient to get a good RSRP measurement. Thus, in some examples, the UE may perform RSRP measurement on the PSS/SSS and may combine it with RSRP measurement on the PBCH. The UE may need to know a power relationship between the PSS/SSS and PBCH in order to combine the RSRP measurements. Therefore, in some cases, the base station may need to ensure that PSS/SSS and PBCH are transmitted from same antenna port and at equal transmit power. In other cases, the base station may transmit an indication that the PSS/SSS and PBCH are transmitted from a same antenna port, and a power delta relationship between PSS/SSS and PBCH to enable the UE to properly combine RSRP measurement on PSS/SSS and PBCH” – See [0069]; The UE measures the RSRP of a PSS, SSS and PBCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to include measuring the primary synchronization signal (PSS), physical broadcast channel (PBCH), and secondary synchronization signal (SSS) in order to provide a good RSRP measurement when the number of subframes used for PBCH is not sufficient (See Yerramalli, [0069]).

Regarding Claim 3, Wei teaches the method of Claim 1.  Wei does not explicitly teach that performing the measurement procedure comprises: measuring reference signals in a secondary synchronization signal (SSS) in the second synchronization signal burst set.
However, Yerramalli teaches measuring reference signals in a secondary synchronization signal (SSS) in the second synchronization signal burst set (“However, in some cases, the number of subframes used for PBCH may not be sufficient to get a good RSRP measurement. Thus, in some examples, the UE may perform RSRP measurement on the PSS/SSS and may combine it with RSRP measurement on the PBCH. The UE may need to know a power relationship between the PSS/SSS and PBCH in order to combine the RSRP measurements. Therefore, in some cases, the base station may need to ensure that PSS/SSS and PBCH are transmitted from same antenna port and at equal transmit power. In other cases, the base station may transmit an indication that the PSS/SSS and PBCH are transmitted from a same antenna port, and a power delta relationship between PSS/SSS and PBCH to enable the UE to properly combine RSRP measurement on PSS/SSS and PBCH” – See [0069]; The UE measures the RSRP of a SSS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to include measuring reference signals in a secondary synchronization signal (SSS) in the second synchronization signal burst set for the same reasons as those given with respect to Claim 2.

Claim 16 is rejected based on reasoning similar to Claim 2.
Claim 17 is rejected based on reasoning similar to Claim 3.

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (WO 2020/097813 A1) in view of Kishiyama et al. (US 2018/0248601).

Regarding Claim 9, Wei teaches the method of Claim 7.  Wei does not explicitly teach selecting a narrowband receive beam for the transmit beam based at least in part on a plurality of measurements taken for the corresponding plurality of measurement procedures.
However, Kishiyama teaches selecting a narrowband receive beam for the transmit beam based at least in part on a plurality of measurements taken for the corresponding plurality of measurement “The candidate beam selecting unit 203 selects one or more candidate narrow beams to be used for communication with the user apparatus 20 based on the reception quality of each of the narrow beams reported from the user apparatus 20 for a corresponding one of reception directions. For example, the candidate beam selecting unit 203 may select one of narrow beams with the best reception quality for each of the reception directions, or may select a predetermined number of narrow beams in descending order of reception quality for each of the reception directions” – See [0087]; The UE selects a narrow receive beam that has a best quality based on a plurality of measurements taken for a plurality of candidate receive beams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to select a narrowband receive beam for the transmit beam based at least in part on a plurality of measurements taken for the corresponding plurality of measurement procedures.  Motivation for doing so would be to use the receive beam with the best reception quality for data communications.

Claim 23 is rejected based on reasoning similar to Claim 9.

Claims 10, 11, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (WO 2020/097813 A1) in view of Sadiq et al. (US 2018/0205585).

Regarding Claim 10, Wei teaches the method of Claim 1.  Wei does not explicitly teach determining timing information for the synchronization signal block based at least in part on the search procedure, wherein performing the measurement procedure is based at least in part on the timing information.
“A UE 115 attempting to access a wireless network may perform an initial cell search by detecting a PSS from a base station 105. The PSS may enable synchronization of slot timing and may indicate a physical layer identity value. The UE 115 may then receive an SSS. The SSS may enable radio frame synchronization, and may provide a cell identity value, which may be combined with the physical layer identity value to identify the cell. The SSS may also enable detection of a duplexing mode and a cyclic prefix length. Some systems, such as time division duplexing (TDD) systems, may transmit an SSS but not a PSS. Both the PSS and the SSS may be located in the central 62 and 72 subcarriers of a carrier, respectively. After receiving the PSS and SSS, the UE 115 may receive a master information block (MIB), which may be transmitted in the PBCH. The MIB may contain system bandwidth information, an SFN, and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration. In some examples, the PSS, SSS, and PBCH may be transmitted together using time/frequency resources referred to as an SS block” – See [0041]; The UE determines timing information from the PSS of the SS block during the search procedure, wherein the timing synchronization enables measurements to be performed).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to determine timing information for the synchronization signal block based at least in part on the search procedure, wherein performing the measurement procedure is based at least in part on the timing information.  Motivation for doing so would be to enable the UE to achieve synchronization of slot timing with the base station so that further information is able to be received (See Sadiq, [0041]). 


However, Sadiq teaches that the receive beams are pseudo-omni receive beams (“UE 115-a may perform beam refinement procedures, where UE 115-a may first attempt to find a suitable beam for communications using a pseudo-omni receive beam (e.g., comprising multiple beams), and then further refine the beam by identifying one or more receive beams 215 having a strongest signal (i.e., a highest reference signal received power (RSRP) compared to other receive beams 215)” – See [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei such that the first receive beam and the second receive beam are each a pseudo-omni receive beam.  Motivation for doing so would be to provide a beam refinement procedure wherein the UE first attempts to find a suitable beam using a pseudo-omni receive beam and then further refines the beam (See Sadiq, [0059]).

Claim 24 is rejected based on reasoning similar to Claim 10.
Claim 25 is rejected based on reasoning similar to Claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478